Plaintiff, a laborer, seeks to recover from his employer $300, alleging that that amount is necessary to compensate him for personal injuries sustained, loss of wages, and for doctors' bills incurred when, as the result of a defective ladder furnished by D'Asaro, plaintiff fell to the ground while engaged in performing work which D'Asaro employed him to do. The defense is that, if plaintiff sustained injuries, the accident which caused them did not occur while he was engaged in performing work for defendant.
Plaintiff testified that on September 3 the ladder on which he was working broke, and he fell to the ground. Defendant's evidence shows that plaintiff performed no work after August 27, and that the ladder which plaintiff complains of did not break, is still in good condition, and has not been in any way repaired.
The evidence preponderates toward defendant's side of the case, and we therefore cannot say that the judgment in defendant's favor is manifestly erroneous.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be, and it is, affirmed at the cost of appellant.
Affirmed.